 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11   HAMZA YALDIZ,                 ) Case No. EDCV 18-453-R (JPR)
12                                 )
                     Petitioner,   )
13                                 )          J U D G M E N T
                v.                 )
14                                 )
     U.S. IMMIGRATION AND          )
15   CUSTOMS ENFORCEMENT,          )
                                   )
16                   Respondent.   )

17
18       Pursuant to the Order Accepting Findings and Recommendations
19 of U.S. Magistrate Judge,
20      IT IS HEREBY ADJUDGED that this action is dismissed.
21
22 DATED: January 30, 2019
23
                                   MANUEL L. REAL
24                                 U.S. DISTRICT JUDGE
25
26
27
28
